Senee, C. J.
It seems to the court that the judgment entered in this cause must have been the judgment of the court entered July 15th, 1878. That in our opinion was the final determination of the rights of the parties in this action, so far as the matters in controversy rested with the district court for Laramie county for determination.
It is true there is a journal entry certified in the feause, showing that on the 30th day of July, 1878, the plaintiff and defendant appeared in the district court and then and there the plaintiff agreed to a remittitur or reduction and modification of the judgment entered July 15, 1878; but that very entry made by agreement, created no judgment as of July 30, 1888, but expressly and in terms recognized the judgment of July 15, 1878 as the judgment entered by the court in this cause, describing it as the judgment of July 15, 1878; and declaring that the' same,*, e., the judgment of July 15,1878, should be reduced and modified to the amount therein stated. Plow easy, if it had been the intention of the court to have* made a new judgment in lieu of the judgment of July 15, 1878, to have said so in words riot capable of being misunderstood; on the contrary nothing of the kind appears.
It is shown that a remittitur was entered, but Bouvier treats a remittitur as the act of the plaintiff — the act of one *253party to the suit — while the judgment in this ease is the act of the court upon the pleadings arising in the cause, and the final determination of the right of the parties in the action, so far as they were presented to the court for determination. The judgment of Ju.ly 15,1878', notwithstanding the remittitur of the plaintiff, of July 30, 1878, remained the judgment of the court.
The remittitur in this case, it seems to us, was no more than the consent of the parties .to such modification or reduction of the judgment, as by an agreement. It might have been made, just as well in the clerk’s office, on the back of the judgment, or in the execution on the judgment in the sheriff’s hands, had one issued, save for the value of the journal entry as record evidence.
For the purpose of enlarging the time within which the judgment of July 15, 1878 may be brought into this court for review by writ of error, the remittitur, being the act of the plaintiff, or if you please, the act of both parties, gives it in our opinion no value. To do so would be to put it in the powrer of litigants, or one of them, to extend the provisions of the statute, as to the time within which writs of error may be brought into this court to review the judgments of courts below, which, of course, cannot be done.
It follows, therefore, that proceedings not having been commenced in this court within one year from the time the said judgment of July 15,1878 was rendered in the district court as aforesaid, for reversing, vacating or modifying it, that the. motion of the defendant in error is well taken.
This being our view on this branch of the motion to dismiss, as submitted to the court, renders it unnecessary to consider the other question presented, viz.: as to when proceedings in error, to reverse, vacate or modify the judgment of the court below, were begun in this case in this court.
For the reasons stated, it seems to the court that the motion to dismiss this case is properly taken; and therefore the proceedings in error will be dismissed, and the judgment *254of the district court affirmed, but as it appears to the court that there were reasonable grounds for the proceedings in error, the five per cent, mentioned in the statute will not be allowed in this case.
Writ of error dismissed.